Citation Nr: 1718657	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disability, to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1993 with an additional 11 months and 9 days of active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2016.  

The record was held open for 90 days after the hearing.  Additional evidence was thereafter submitted in the form of a December 2016 private medical opinion.  The Veteran's representative waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for a left hip disability; the Veteran did not appeal the decision.

2.  The evidence received since the July 2002 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  A left hip disability, currently manifested by total hip arthroplasty in April 2012 due to arthritis, is a result of events during the Veteran's service.  



CONCLUSIONS OF LAW

1.  A July 2002 rating decision that denied service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 2016).

2.  Because evidence received since a final rating decision was issued in July 2002 is new and material, the claim of service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to establish service connection for a left hip disability, currently manifested by total hip arthroplasty in April 2012 due to arthritis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that service connection for a left hip condition is warranted because he started having problems with the joint during service and continued to have issues with it after service.  Board Hr'g Tr. 3-4.  Specifically, he contends that the physical stress of 27 years of service caused his current disability.  Moreover, the Veteran did not complain of the problems until 2005 when his left hip became really bad.

A.  Reopening

The Veteran was previously denied service connection for a left hip disability (characterized as a bilateral hip disability) in a July 2002 rating decision.  He did not appeal that determination, no new and material evidence was received prior to expiration of the appeal period, and only duplicate copies of his service treatment records (STRs) have been obtained.  Accordingly, the prior claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.
  
The Board does not have jurisdiction to address the merits of a previously denied claim without first determining that new and material evidence has been submitted.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, the current claim is not a new claim because the RO construed his earlier claim as encompassing any bilateral hip disability, which would include the left hip.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Therefore, his current claim must be considered as a petition to reopen.  

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Here, the Veteran has submitted new and material evidence to support his petition to reopen, including the positive nexus opinion from a private doctor in December 2016.  Thus, the petition to reopen is granted.  

B.  Entitlement

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, service connection is warranted.  The Veteran has a current disability of the left hip, which is manifested by total hip arthroplasty in April 2012 due to arthritis.   

Next, the Veteran competently and credibly testified at the Board hearing that symptoms of this condition first started during service.  Board Hr'g Tr. 3.  He also testified that he has had ongoing symptoms after service.  See Board Hr'g Tr. 4.  As the Veteran's left hip symptoms are a matter within his competence to identify and discuss, his credible statements of ongoing symptomatology since service support a grant of service connection.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Moreover, his testimony is consistent with the circumstances of his service, including combat service, and his service records showing an extensive career as an Infantry Officer, including Ranger school, Airborne Course, Combat Infantryman Badge, Parachutist Badge, and the Silver Star.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, an in-service injury or event is established.  

Finally, with regard to the nexus element, a private doctor essentially concluded in December 2016 that the Veteran's left hip condition is likely related to his service.  The doctor opined that the condition "is most likely that his activities while on active duty military status, exacerbated the underlying pathology in his left hip leading to his end-stage osteoarthritis."  The doctor relied on the Veteran's reported injuries to his hip while performing combat training as well as over 40 jumps on airborne status, and it was this doctor's belief that these injuries and the Veteran's career in the military likely exacerbated his developing left hip osteoarthritis.  

This private doctor's favorable opinion is not uncontradicted.  Two VA examiners, in July 2012 and May 2016, respectively reached a negative opinion.  At present, these opinions are found to have little probative value because they both relied on an absence of documented treatment during and after service without giving a medical reason justifying why contemporaneous medical documentation was needed.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain, 27 Vet. App. at 272-75; Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Accordingly, these VA examiners' opinions are not sufficiently persuasive to outweigh the private doctor's opinion, and a nexus to service is established when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the elements of the claim, including nexus, are established, service connection is warranted for a left hip disability currently manifested by total hip arthroplasty in April 2012 due to arthritis.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left hip disability, the appeal to this extent is allowed.

Service connection for a left hip condition, currently manifested by total hip arthroplasty in April 2012 due to arthritis, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


